UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13970 CHROMCRAFT REVINGTON, INC. (Exact name of registrant as specified in its charter) Delaware 35-1848094 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1330 Win Hentschel Blvd., Ste. 250, West Lafayette, IN 47906 (Address, including zip code, of registrant’s principal executive offices) (765) 807-2640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding for each of the registrant’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 6,424,393 as of November 2, 2011 INDEX Page Number PART I.Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Statements of Operations – Three and Nine Months Ended October 1, 2011 and October 2, 2010 2 Condensed Consolidated Balance Sheets – October 1, 2011and December 31, 2010 3 Condensed Consolidated Statements of Cash Flows – Nine Months Ended October 1, 2011 and October 2, 2010 4 Condensed Consolidated Statement of Stockholders’ Equity - Nine Months Ended October 1, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II.Other Information Item 6. Exhibits 15 SIGNATURES 16 Index PART I.Financial Information Item 1.Financial Statements Condensed Consolidated Statements of Operations (unaudited) Chromcraft Revington, Inc. (In thousands, except per share data) Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, Sales $ Cost of sales Gross margin Selling, general and administrative expenses Operating loss ) Interest expense, net ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share of common stock $ ) $ ) $ ) $ ) Shares used in computing loss per share See accompanying notes to condensed consolidated financial statements. 2 Index Condensed Consolidated Balance Sheets (unaudited) Chromcraft Revington, Inc. (In thousands) October 1, December 31, Assets Cash $ $ Accounts receivable, less allowance of $140 in 2011 and $300 in 2010 Inventories Prepaid expenses and other Current assets Property, plant and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Accrued liabilities Current liabilities Deferred compensation Other long-term liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index Condensed Consolidated Statements of Cash Flows (unaudited) Chromcraft Revington, Inc. (In thousands) Nine Months Ended October 1, October 2, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization expense Non-cash share based and ESOP compensation expense Provision for doubtful accounts 23 72 Non-cash inventory write-downs Non-cash accretion expense 26 24 Gain on disposal of assets (2
